The rescript says: "An appeal from a decree in equity. The bill prayed the declaration and enforcement of an alleged constructive trust in a parcel of land. The sitting Justice, after hearing, made full findings of fact supporting the allegations of the bill and decree accordingly.
"Constructive trusts, or trusts ex maleficio, are based upon fraud or deceit and can be sustained only upon evidence that is full, clear and convincing. We can conceive of no class of cases in which a higher kind of proof should be demanded than that which seeks to establish oral contracts to subvert the muniments of title.
"‘No class is more susceptible to the temptation of fraud and none in which it can be more easily practiced.’ Liberty v. Haines, 103 Maine, 182, 193.
"Ordinarily the findings of fact of the sitting Justice will not be reversed unless it clearly appears that such decision is erroneous and this upon the ground that he has seen and heard the witnesses.
"In the application of the rule circumstances and conditions are to be considered. Leighton v. Leighton, 91 Maine, 593, 603. The complainant to sustain the allegations of his bill offered as witnesses himself, his wife and his son — all interested — and, in alleged corroboration, four depositions.
"Upon a careful reading of all the evidence, including the record in the action at law between the plaintiff and his brother (Fall v. Fall, 100 Maine, 98), we are of the opinion that complainant does not support his bill of complaint by full, clear and convincing evidence. The conscience of the court is not satisfied that its allegations are sustained and the decree of the sitting Justice must be reversed. A decree will be entered dismissing the bill with costs.”